Citation Nr: 0918348	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a postoperative scar on right chest, status post deformity 
2nd intercostal cartilage.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that he is entitled to an 
increased initial rating for a postoperative scar on his 
right chest, status post deformity second intercostal 
cartilage as a result of a surgery during active duty.  He 
claims that his disability has caused functional impairment, 
including muscle damage, nerve damage, and respiratory 
disability.  The Veteran reports that while serving in the 
military a 200 pound projectile round fell off a loading rack 
and struck him in the upper right chest area.  He claims to 
have received a laceration and underwent surgery due to the 
injury.  The Veteran also contends that since that time he 
gets periodic right upper chest wall pain and spasms.

Between August 1981 and June 1982, service treatment records 
show that the Veteran was seen on numerous occasions due to 
the diagnosis and treatment of a mass located between his 
second and third rib on his right side.  The records indicate 
that the Veteran first complained about this mass on August 
5, 1981.  On October 9, 1981, the Veteran underwent surgery 
and was found to have a sharp prominent edge of his right 
second intercostal cartilage which apparently accounted for 
the mass that was felt preoperatively.  The surgery included 
shaving of the edge of the right costal cartilage of the 
second rib.  The Veteran received additional treatment 
because a keloid scar later developed, and was treated with a 
steroid injection.

In January 1983, the Veteran specifically declined a military 
separation examination.  After reviewing the Veteran's health 
records, a doctor determined that such an examination was not 
required.

In July 2006, VA administered a medical examination in 
connection with this appeal.  During the examination, the 
Veteran reported that in service he was hit with a piece of 
metal on his right chest, that the area swelled, and that he 
underwent surgery due to the injury.  He also reported that 
during the past couple of years he had experienced pain in 
his right chest wall.  The examiner diagnosed the Veteran 
with atypical right chest wall pain with no limitation in 
abduction or adduction of the right arm.  The Veteran had 5/5 
motor strength for his right pectoralis major muscle, and a 5 
centimeter (cm.) by 1 cm. scar on the anterior aspect of his 
right chest wall.  The examiner did not review the Veteran's 
claims file, or address the etiology of his current 
complaints.

The Veteran also obtained two private medical examinations 
(from the same examiner) in connection with this appeal, 
which were administered in November 2005 and October 2006.  
The examiner noted that the findings were the same for both 
examinations.  During the examinations, the Veteran reported 
undergoing surgery in service due to a laceration to his 
chest, which was caused by a falling projectile, and that 
since that injury he had experienced periodic right upper 
chest wall pain and spasms, with an increase in pain when he 
turns onto his right side.  The examiner observed an 
approximately 4 to 5 inch linear scar on the Veteran's right 
upper chest with some slight defect in the pectoralis muscle 
noted, and no current swelling or tenderness.  The examiner 
diagnosed the Veteran as having an old muscle and chest wall 
injury with scar formation causing periodic pain and spasms 
in that localized area.  The examiner opined that the 
Veteran's current problem began in service, given that the 
injury and surgery occurred during service.

VA received a statement from the Veteran's spouse in April 
2007.  She reported that the Veteran's area around his wound 
sometimes becomes red, warm to the touch, and very sensitive; 
he is unable to take deep breaths without pain; his range of 
motion is limited; his chest muscles occasionally violently 
spasm and become numb.  She further reported that the 
Veteran's symptoms have increased in severity and frequency, 
and are affecting his quality of life.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Although the Veteran 
received a VA examination in July 2006, and two private 
examinations in November 2005 and October 2006, these 
examinations did not provide sufficient information to decide 
the issue on appeal.  Moreover, the VA examination was 
conducted without review of the claims file, and it appears 
that the examiner was unaware of all of the Veteran's 
contentions regarding the effects of the service-connected 
disability; therefore, the examiner did not thoroughly 
address the Veteran's claim.

The duty to assist also includes having a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (fulfillment of VA's duty to assist 
in a case involving a claim for higher rating include the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one).  The Board 
observes that the Veteran's representative requested an 
updated medical examination in April 2009, and based the 
request solely on the length of time since the last 
examination.  The Board notes that the mere passage of time 
does not trigger VA's duty to provide an additional medical 
examination.  See Palczewski v. Nicholson, 21 Vet.App. 174, 
181-83 (2007).  However, the Veteran's spouse reported that 
the Veteran's symptoms are becoming more severe, more 
frequent, and are affecting his quality of life.

In light of the fact that the VA examiner did not review the 
claims file, statement by the Veteran's spouse that the 
disability has increased in severity, and the Veteran's 
representative's specific request for an updated examination, 
the Board believes that  further development of the case is 
appropriate to assist the Veteran.  

Lastly, the Board notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  The Board 
observes that the RO's July 2008 notice letter to the Veteran 
only included the rating criteria for the 10 percent level, 
the level which he is already being compensated and not the 
higher levels for which he is seeking.  Since the Board is 
remanding this case for other matters, it is appropriate for 
the RO to provide additional VCAA notice to comply with 
Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current severity of his service 
connected postoperative scar on right 
chest, status post deformity second 
intercostal cartilage.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should ascertain the current severity of 
the Veteran's disability and assess the 
level (if any) of functional impairment 
due to the disability.  The examiner 
should specifically address whether the 
disability is productive of impairment 
involving muscle damage, nerve damage, or 
respiratory disability.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in the report.  If an 
opinion cannot be expressed without resort 
to speculation, the examiner should so 
indicate.

3.  Thereafter, the issue on appeal should 
be readjudicated with consideration given 
to separate ratings (if warranted based on 
the VA examiner's findings regarding 
additional disabilities).  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




